10/25/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0390



                                         DA 21-0390


 RANDY LAEDEKE,

              Plaintiff and Appellant,                                OCT 2 5 2022
                                                                    Bowen Greenwood
                                                                  Clcrk of Supreme Court
 DARLA PRENN, and THE ESTATE OF                                      State of Montana

 LILA M. LAEDEKE,
                                                                    ORDER
              Plaintiffs and Appellants,

       v.

 BILLINGS CLINIC,

             Defendant and Appellee.



       On September 29, 2022, Plaintiff and Appellant Randy Laedeke filed a Petition for
Rehearing in this matter. On October 14, 2022, Defendant and Appellee Billings Clinic
responded in opposition to Laedeke's petition.
       Under M. R. App. P. 20, this Court will consider a petition for rehearing only if the
opinion "overlooked some fact material to the decision," if the opinion "overlooked some
question presented by counsel that would have proven decisive to the case," or if the
opinion "conflicts with a statute or controlling decision not addressed" by the Court.
M. R. App. P. 20(1)(a)(i-iii).
       Laedeke asserts rehearing is warranted in this case because the Court "overlooked
a major material fact" and "overlooked a question presented . . . that would have proven
decisive to the case." Having reviewed Laedeke's petition and Billings Clinic's response,
the Court concludes rehearing is not warranted under M. R. App. P. 20. Laedeke's petition
for rehearing merely rehashes the same arguments regarding the tolling of the statute of
limitations until he received certain medical documentation that he made in his initial
briefing and which this Court squarely addressed and rejected in our Opinion. "A petition
for rehearing is not a forum in which to rehash arguments made in the briefs and considered
by the Court." State ex rel. Bullock v. Philip Morris, Inc., 217 P.3d 475, 486, 2009 Mont.
LEXIS 443. Accordingly,
       IT IS HEREBY ORDERED that the Petition for Rehearing is DENIED.
       The Clerk of this Court shall provide a copy of this Order to Randy Laedeke and to
all counsel of record•
                     44-,
       DATED this ZS day of October, 2022.



                                                              Chief Justice




                                                                               •

                                                                 Al
                                                                Justices




                                            2